

117 HR 4860 IH: Statutes of Limitation for Child Sexual Abuse Reform Act 
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4860IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Wexton (for herself and Ms. Salazar) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Protection and Treatment Act to incentivize States to eliminate civil and criminal statutes of limitations and revive time-barred civil claims for child abuse cases, and for other purposes.1.Short titleThis Act may be cited as the Statutes of Limitation for Child Sexual Abuse Reform Act .2.FindingsCongress finds the following:(1)Child sexual abuse is a pernicious crime perpetrated through threats of violence, intimidation, manipulation, and abuse of power.(2)The prevalence of child sexual abuse is difficult to determine because it is often not reported; however, data suggests that child sexual abuse is a public health epidemic that affects 1 in 5 girls, and 1 in 13 boys in the Nation.(3)The prevalence of child sex trafficking is difficult to estimate, but NCMEC estimates that at least 100,000 children are victims of trafficking, with some estimates as high as 2 or 3 million children.(4)It is estimated that there are approximately 9 million cases of child abuse and exploitation reported every year in the United States.(5)Historically, 90 percent of child victims never go to the authorities and the vast majority of claims have expired before the victims were capable of getting to court.(6)Due to the subversive nature of this crime, the average age of disclosure of child sexual abuse does not occur until a victim is over 52 years old.(7)Because many State statutes of limitations applicable to laws involving child sexual abuse fail to give victims adequate time to come forward and report their abuse, numerous victims are unable to seek fair and just remediation against their abusers.(8)Due to the especially heinous nature of child sexual abuse, it is imperative that perpetrators of this crime are punished, prevented from reoffending, and victims have the opportunity to see their abusers brought to justice.(9)The negative effects over a survivor’s lifetime generate many costs that impact the Nation’s health care, education, criminal justice, and welfare systems, with the economic burden of child sexual abuse estimated at nearly $2 trillion annually.3.Elimination of State statutes of limitations for child abuse cases(a)Child Abuse Prevention and Treatment ActSection 107(e)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106c(e)(1)) is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(D)elimination of State civil and criminal statutes of limitations laws for child sexual abuse, exploitation, and sex trafficking, and adoption of laws reviving previously time-barred civil claims for child sexual abuse, exploitation, and sex trafficking. .(b)Special ruleSection 111(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g(b)) is amended by adding at the end the following:(3)Child sexual abuse and exploitationFor purposes of section 107(e)(1)(D), the term child sexual abuse and exploitation shall include an act or a failure to act on the part of a parent, caretaker, or any other person..4.Grants for eliminating certain statutes of limitation(a)AuthorizationThe Secretary of Health and Human Services may make grants to States that are eligible to receive an award under section 107 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106c) achieve one or more of the following reforms:(1)The elimination of all State civil statutes of limitations for claims of, related to, or arising from, child sexual abuse, exploitation, and sex trafficking, against perpetrators, other individuals, and public and private entities. (2)The elimination of all State criminal statutes of limitations for all felony and misdemeanor sex crimes against children, including sexual abuse, exploitation, and trafficking, and for incohate offenses related to such sex crimes, including attempt, conspiracy, solicitation, and aiding and abetting.(3)The revival of previously time-barred civil claims for child sexual abuse, exploitation, and sex trafficking against perpetrators, other individuals, and public and private entities, which, at a minimum, permits previously time-barred claims a 2-year period or until a victim reaches age 55, whichever is longer.(b)AllocationOf the funds made available to carry out this section—(1)25 percent shall be for States that achieve one of the reforms described in paragraphs (1) through (3) of subsection (a);(2)35 percent shall be for States that achieve two of such reforms; and(3)40 percent shall be for States that achieve three of such reforms. An award under this section shall be in addition to any funds for which the State is otherwise eligible to receive under section 107 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106c). (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2022 through 2029.5.Technical correctionSection 1404A of the Victims of Crime Act of 1984 (34 U.S.C. 20103), by striking section 109 and insert section 107.